DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 & 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 depends from cancelled claim 32. Examiner infers that it is intended to depend from claim 30 (the parent claim of original claim 32).
The phrase “in the form of Java, C, C#, C++, scripting languages, PostScript, PDF, PDF/VT, PPML, XML, VPS, VDX, VIPP file, and other VDP output formats” (claim 36, lines 2-3) appears to indicate that the recited print file must simultaneously be in each of these formats. Examiner infers that the recitation is intended to indicate that the print file is in one of these formats.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 29-31, 33-36, & 40-47insofar as claims 33 & 36 are understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Giannetti (US 20070055925) in view of Cogan (US 20160103639).
With respect to claim 21, Giannetti discloses:
Claim 21: A method for creating a composite image, the method comprising:
selecting a plurality of images, the plurality of images being stored in a database (see secondary reference below);
overlaying the plurality of images (see secondary reference below) within a graphic frame in a graphic editor, wherein a first portion of the plurality of images (see secondary reference below) overlaps with a second portion of the plurality of images (see secondary reference below) and wherein the graphic frame is part of a variable data publishing template layout (Giannetti paragraphs 0047 & 0049 and Figure 2, graphic design system document template);
retrieving, based on a set of rules, a clipping path from a library (Giannetti paragraph 0047, template (including associated clipping paths) retrieved from producer 120), the clipping path having plurality of interconnected lines and vertices that defines a border wherein the set of rules are included within the variable data publishing template layout (Giannetti paragraphs 0049-0051 and Figure 2, copy-hole 250 borders);
aligning the clipping path and the plurality of images (see secondary reference below) in the graphic editor (Giannetti paragraph 0049 and Figure 2, content placed in template locations corresponding to copy-hole positions); and
generating the composite image in the graphic editor (Giannetti paragraphs 0040 & 0049 and Figure 2, composite image), the composite image including a combination of at least the first portion of the plurality of images (see secondary reference below) and at least the second portion the plurality of images (see secondary reference below), the composite image having at least one border defined by the clipping path (Giannetti paragraphs 0049-0051 and Figure 2, copy-hole 250 borders).
Giannetti does not expressly disclose the use of an image library to provide the content which is placed into the template.
Cogan discloses (Cogan paragraph 0071, database including images) the use of an image library to provide content placed into a template.
Giannetti and Cogan are combinable because they are from the field of form and graphic design.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the Cogan image library to enable the insertion of selected graphics from a library into the Giannetti template.
The suggestion/motivation for doing so would have been to enable a user to insert graphics into a document, as suggested by Giannetti (paragraph 0007, pertaining to “Related Art” rather than the Giannetti disclosure specifically).
Therefore, it would have been obvious to combine Giannetti with Cogan to obtain the invention as specified in claim 21.
Applying these teachings as applied to claim 21 above to claims 22-24, 29-31, 33-36, & 40-47 insofar as claims 33 & 36 are understood:
Claim 22: The method of claim 21 (see above), further comprising:
storing the clipping path to the library (Giannetti paragraph 0107, existing (i.e. stored) set of templates (which include their associated clipping paths)).
Claim 23: The method of claim 21 (see above), further comprising:
adjusting the clipping path retrieved from the library (Giannetti paragraph 0050, copy-hole (defined by clipping path) may be modified by options or omitted).
Claim 24: The method of claim 23 (see above), wherein the library is a remote database assessable over a wide area network (Cogan paragraph 0071, database including images; Cogan paragraph 0039, wide area network).
Claim 29: The method of claim 21 (see above), further comprising:
composing a print file from a data file, the variable data template layout including the composite image, and composition options (Giannetti paragraph 0048, printout of document created based on individual copy-hole size and location composition options).
Claim 30: The method of claim 29 (see above), wherein the at least one variable data publishing field is populated with data from the data file during composing the print file (Giannetti paragraphs 0049 and Figure 2, document template containing variable content from input data).
Claim 31: The method of claim 30 (see above), wherein composing the print file from the data file, the variable data template layout including the composite image, and the composition options is performed using a composition engine (Cogan paragraph 0008, 0020, & 0037, composition system).
Claim 33: The method of claim 32 (Note: As stated in the above 35 USC §112 rejection, Examiner infers that this claim is intended to depend from claim 30), further comprising:
sending the data file, the variable data template layout including the composite image, and the composition options to the composition engine from the typesetter system (Cogan paragraphs 0040-0041 and Figure, typesetting system 115 receiving human input and composition engine 120 which is provided information access by typesetting system 115).
Claim 34: The method of claim 21 (see above), further comprising:
rendering a final document including the composite image and at least one variable data publishing field includes printing the final document on printable media using a printing system (Cogan paragraph 0040, printing system for printing output).
Claim 35: The method of claim 21 (see above), further comprising:
rendering a final document including the composite image (Cogan paragraph 0040, printing system for printing output) and at least one variable data publishing field (Giannetti paragraphs 0049 and Figure 2, document template containing variable content) includes displaying the final document on a display device (Cogan paragraph 0060, display of output prior to printing).
Claim 36: The method of claim 29 (see above), wherein the print file includes one or more (As stated in the above 35 USC §112 rejection, Examiner infers that this listing is a listing of alternatives, readable upon any one option) pre-rasterized objects and is in the form of Java, C, C#, C++, scripting languages, PostScript, PDF, PDF/VT, PPML, XML, VPS, VDX, VIPP file, and other VDP output formats (Cogan paragraph 0108, Java, C, C#, C++, etc).
Claim 40: The method of claim 21 (see above), wherein generating the composite image in the graphic editor further includes flattening the composite image (Cogan paragraph 0008, combining of elements into final document, paragraph 0040, printout onto hardcopy (i.e. single layer image)).
Claim 41: A method for creating a composite image, the method comprising:
loading a graphic editor into a memory of a composition system (Giannetti paragraphs 0047 & 0049 and Figure 2, graphic design system document template);
retrieving, using the graphic editor loaded into the memory of the composition system (Giannetti paragraphs 0047 & 0049 and Figure 2, graphic design system document template), a clipping path for a graphic frame wherein the graphic editor retrieves the clipping path from a library based on a set of rules, the clipping path having a plurality of interconnected lines and vertices that define a border wherein the graphic frame and the set of rules are included in a variable data publishing template layout (Giannetti paragraphs 0049-0051 and Figure 2, copy-hole 250 borders);
specifying clipping information for the graphic frame, the clipping information including an order for overlaying a plurality of images within the graphic frame (Giannetti Figure 2, overlaid graphic elements);
providing a database of variable data publishing data for composition (Cogan paragraph 0071, database including images);
merging the plurality of images within the graphic frame by retrieving the plurality of images from the database and overlaying the plurality of images in the order specified by the clipping information (Cogan paragraph 0071, database including images; Giannetti Figure 2, overlaid graphic elements; Cogan Figure 3, item 385, specify field order);
clipping the plurality of images within the graphic frame based on the clipping path of the graphic frame; and
generating the composite image, the composite image including a portion of a plurality of images, the portion of the plurality of images defined in part by the clipping path (Giannetti paragraphs 0040 & 0049 and Figure 2, composite image, copy-hole 250 borders).
Claim 42: The method of claim 41 (see above), further comprising:
defining the clipping path (Giannetti paragraphs 0040 & 0049 and Figure 2, copy-hole 250 borders); and
storing the clipping path in the library (Giannetti paragraph 0107, existing (i.e. stored) set of templates (which include their associated clipping paths)).
Claim 43: The method of claim 42 (see above), wherein the database of variable data publishing data for composition is a first database of variable data publishing data for composition; and the method further comprises:
providing a second database of variable data publishing data for composition (Cogan paragraph 0071, database including images, multiple database storage devices each including a set of data).
Claim 44: The method of claim 43 (see above), wherein merging the plurality of images within the graphic frame by retrieving the plurality of images from the database includes merging graphics from the first database and the second database to the graphic frame (Giannetti paragraphs 0049-0052 and Figure 2, elements contained in copy-hole borders and merged to produce document).
Claim 45: The method of claim 42 (see above), further comprising:
selecting a clipping path for each graphic frame based on the clipping information for the graphic frame (Giannetti paragraphs 0049-0051 and Figure 2, defined copy-hole 250 borders).
Claim 46: The method of claim 45 (see above), wherein selecting the clipping path for each graphic frame based on the clipping information for the graphic frame includes executing a script indicating which clipping path to select from the library (Giannetti paragraph 0047, template retrieved from producer 120).
Claim 47: The method of claim 46 (see above), wherein executing the script indicating which clipping path to select from the library includes analyzing a plurality of variable data publishing data to select the clipping path (Giannetti paragraph 0087, selection of image size within template).
Claims 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Giannetti (US 20070055925) in view of Cogan (US 20160103639) as applied to claim 21 above, and further in view of Patel (US 6848082).
With respect to claims 26-27, Giannetti in view of Cogan teaches the invention of claim 21 (see above).
With respect to claims 26-27 Giannetti in view of Cogan does not disclose the recited path borders.
Patel discloses:
Claim 26: The method of claim 21 (see above), wherein the border defined by the clipping path forms a polygon that is not a rectangle (Patel Abstract and column 1, lines 39-63, clipping path defined by any arbitrary shape).
Claim 27: The method of claim 21 (see above), wherein the border defined by the clipping path includes at least one Bézier curved line (Patel Abstract and column 1, lines 39-63, clipping path defined by any arbitrary shape).
Giannetti in view of Cogan and Patel are combinable because they are from the field of forming and printing documents from templates.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the arbitrary clipping paths of Patel to the Giannetti in view of Cogan document template arrangement.
The suggestion/motivation for doing so would have been to enable entry of graphics into an arbitrarily shaped document window, as described by Patel (Patel column 1, lines 39-63).
Therefore, it would have been obvious to combine Giannetti in view of Cogan with Patel to obtain the invention as specified in claims 26-27.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murata, Schuster, Notredame, Makino, Sellman, Cogan (US 9063921), Jiang, and Smith are references cited in parent application 15936291.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663